DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Application filed 05/20/2020.  Claims 1-20 are pending.  Claims 1 and 20 have been written in independent form.

Claim Objections
Claims 1, 5, 9, 12, 16, and 19-20 is objected to because of the following informalities:
Claim 1 recites the limitation “the coaxial rotor system” in lines 8, 10, and 13.  It appears that the compound word “counter-rotating” has been inadvertently omitted from the recited limitations, which should, instead, read “the counter-rotating coaxial rotor system.”
Claim 5 recites the limitation “the coaxial rotor system” in line 1, and is objected to for the same reasons as in claim 1.
Claim 9 recites the limitation “the coaxial rotor system” in lines 2-3, and is objected to for the same reasons as in claim 1.
Claim 12 recites the limitation “the coaxial rotor system” in line 2, and is objected to for the same reasons as in claim 1.
Claim 16 recites the limitation “the yaw vanes” in line 2.  It appears that the words “first and second” have been inadvertently omitted from the recited limitation, which should, instead, read “the first and second yaw vanes.”
Claim 19 recites the limitation “the coaxial rotor system” in line 1, and is objected to for the same reasons as in claim 1.
Claim 20 recites the limitation “the yaw vanes” in lines 8 and 16.  It appears that the words “first and second” have been inadvertently omitted from the recited limitation, which should, instead, read “the first and second yaw vanes.”
Claim 20 also recites the limitation “the tail assemblies” in lines 11-12.  It appears that the words “plurality of” have been inadvertently omitted from the recited limitation, which should, instead, read “the plurality of tail assemblies.”
Claim 20 also recites the limitation “the wingtips” in line 11.  It appears that the words “first and second” have been inadvertently omitted from the recited limitation, which should, instead, read “the first and second wing tips.”
Claim 20 also recites the limitation “the coaxial rotor system” in lines 15, 18, and 21.  It appears that the compound word “counter-rotating” has been inadvertently omitted from the recited limitations, which should, instead, read “the counter-rotating coaxial rotor system.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, and 17-19 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the wings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wings" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the rotor blades” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "the rotor assemblies" in line 1, and "the wings" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitation "the wings" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 18-19 are rejected because they depend from an indefinite parent claim.
Claim 18 recites the limitation "the tail assemblies" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 19 is rejected because it depends from an indefinite parent claim.
Claim 19 recites the limitation "the tail assemblies" in line 2.  Even though this same limitation is recited in claim 17 upon which claim 19, it appears to have proper antecedent basis.  However, this same limitation in claim 17 lacks sufficient antecedent basis that requires correction, which, by default would require this same limitation to be corrected in claim 19 accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-11 and 13-15 is/are rejected under 35 USC § 103 as being unpatentable over McCullough et al., U.S. Patent Application Publication 2018/0002013 A1 (hereinafter called McCullough), and further in view of Applewhite, U.S. Patent Application Publication 2018/0101169 A1 (hereinafter called Applewhite).
Regarding claim 1, McCullough teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (See e.g., FIGS. 2A-2E, 3A-3B, 7A-7B elements 70, 170, 300), the aircraft comprising:
an airframe (See e.g., FIGS. 2A-2E, 3A-3B, 7A-7B elements 12, 112, 312) including a rudder first wing (FIGS. 2A-2E, 3A-3B, 7A-7B elements 14, 114, 314), a second wing (FIGS. 2A-2E, 3A-3B, 7A-7B elements 16, 116 316) and a fuselage that extends between the first and second wings (FIGS. 2A-2E, 3A-3B, 7A-7B elements 70, 170, 370);
a propulsion assembly (See e.g., FIGS. 7A-7B element 334; ¶ [0077]) coupled to the fuselage (See e.g., FIGS. 7A-7B element 370), the propulsion assembly including a … rotor system that is tiltable relative to the fuselage (See e.g., FIGS. 7A-7C elements 336, 342, 344, 350; ¶s [0077]-[0078]) to generate a thrust vector; and
a flight control system configured to direct the thrust vector of the … rotor system (See e.g., FIG. 7A element 368; ¶ [0077]-[0078]);
wherein, in the VTOL orientation, the first wing is forward (FIG. 7A element 314) of the fuselage (See e.g., FIG. 7B element 370), the second wing is aft (FIG. 7A element 316 (not shown in FIG. 7A due to the VTOL orientation, it is going into the page behind 314) of the fuselage (See e.g., FIG. 7B element 370) and the … rotor system (See e.g., FIGS. 7A-7C elements 336, 342, 344, 350) is configured to provide thrust in line with a yaw axis of the aircraft; and
wherein, in the biplane orientation, the first wing is below (FIG. 7B element 314) the fuselage (See e.g., FIG. 7B element 370), the second wing is above (FIG. 1B element 316) the fuselage (See e.g., FIG. 7B element 70) and the … rotor system (See e.g., FIGS. 7A-7C elements 336, 342, 344, 350) is configured to provide thrust in line with a roll axis of the aircraft.
But, McCullough does not teach a counter-rotating coaxial rotor system.
However, Applewhite teaches a counter-rotating coaxial rotor system (See e.g., FIGS. 1-4 & 6 elements 200, 201, 202; ¶s [0012], [0057], [0063], [0079], [0136]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of McCullough and Applewhite before him, before the effective filing date of the claimed invention, to provide the aircraft of McCullough with a counter-rotating coaxial rotor system, as taught by Applewhite. One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to provide light weight, inexpensive and rapidly deployable aerial vehicles capable of both directional flight and hover, and to achieve stable yaw with hover capability, as suggested in Applewhite (See e.g., ¶s [0012] & [0153]).
Regarding claim 2, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein, in the biplane orientation, the first wing has an anhedral configuration (McCullough See e.g., FIG. 18 element 1034) and the second wing has a dihedral configuration (McCullough See e.g., FIG. 18 element 1036).
Regarding claim 3, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein each of the wings further comprises a swept wing (McCullough See e.g., FIG. 17 elements 1014, 1016).
Regarding claim 5, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein the coaxial rotor system (Applewhite FIGS. 1 & 4 element 400; ¶ [0079]) further comprises first and second rotor assemblies each having at least four rotor blades (McCullough FIG. 19 elements 1070f, 1070g).
Regarding claim 8, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein the propulsion assembly (McCullough See e.g., FIGS. 7A-7B element 334; ¶ [0077]) further comprises a motor assembly including at least one electric motor (McCullough See e.g., ¶ [0051]).
Regarding claim 9, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches further comprising a gimbal assembly (McCullough See e.g., ¶ [0067] & Applewhite See e.g., FIGS. 1, 4, & 6 element 400) coupled between the coaxial rotor system (Applewhite See e.g., FIGS. 1 & 4 elements 201, 202; ¶s [0058], [0136]) to the fuselage (Applewhite See e.g., FIGS. 1, 4, & 6 element 300), the gimbal assembly having first and second pivot axes configured for tilting the coaxial rotor system relative to the fuselage (Applewhite See e.g., FIGS. 15-16 element 400; FIGS. 17-19 element 450; ¶ [0085]).
Regarding claim 10, McCullough, as modified by Applewhite in the rejection of claim 9 hereinabove, further teaches wherein the first and second pivot axes further comprise orthogonal pivot axes (Applewhite See e.g., FIG. 4).
Regarding claim 11, McCullough, as modified by Applewhite in the rejection of claim 9 hereinabove, further teaches wherein the first and second pivot axes further comprise a pitch pivot axis and a lateral pivot axis (Applewhite See e.g., FIG. 4; ¶ [0086] & [0094]).
Regarding claim 13, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein, in the VTOL orientation (McCullough See e.g., FIGS. 7A & 7C), the aircraft has translation authority responsive to the thrust vector (McCullough See e.g., FIGS. 7A & 7C; ¶ [0078]).
Regarding claim 14, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein the aircraft is configured to convert from the VTOL orientation to the biplane orientation (McCullough See e.g., FIGS. 2A-2E, 3A-3B, 7A-7B, 12B; ¶s [0078] & [0091]) responsive to the thrust vector having a pitch forward component during a climb.
Regarding claim 15, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein the aircraft is configured to convert from the VTOL orientation to the biplane orientation (McCullough See e.g., FIGS. 2A-2E, 3A-3B, 7A-7B, 12B; ¶s [0047], [0078], & [0091]) responsive to the thrust vector having a pitch forward component during forward translation above a predetermined airspeed.


Claim(s) 4 is/are rejected under 35 USC § 103 as being unpatentable over McCullough, and further in view of Applewhite, and further in view of Chavagnac et al., U. S. Patent Application Publication 2010/0276545 A1 (hereinafter called Chavagnac).
Regarding claim 4, McCullough, as modified by Applewhite in the rejection of claim 1 hereinabove, further teaches wherein the fuselage has a length in a longitudinal direction (McCullough See e.g., FIGS. 7A-7B element 370) and each of the wings has a wingspan (McCullough See e.g., FIGS. 7A-7B elements 314, 316.
But neither McCullough nor Applewhite teaches wherein, the ratio of the length to the wingspan is between 1 to 2 and 1 to 3.
However, Chavagnac teaches the ratio of the length to the wingspan is between 1 to 2 and 1 to 3 (See e.g., ¶ [0015], “… the wing span and the length of the fuselage are in a ratio between 1 and 2 …” see MPEP § 2144.05 which discloses that the range taught in Chavagnac does teach the limitations in the instant claim).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of McCullough, Applewhite, and Chavagnac before him, before the effective filing date of the claimed invention, to provide the aircraft in the combined invention of McCullough and Applewhite with the ratio of the length to the wingspan is between 1 to 2 and 1 to 3, as taught by Chavagnac.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to greatly improve the maneuverable performance of the aircraft.


Claim(s) 6 is/are rejected under 35 USC § 103 as being unpatentable over McCullough, and further in view of Applewhite, and further in view of Foskey et al., U.S. Patent Application Publication 2017/0334548 A1 (hereinafter called Foskey).
Regarding claim 6, McCullough, as modified by Applewhite in the rejection of claim 5 hereinabove, further teaches proprotor blades of a distributed propulsion system of the present disclosure could also have different blade twist (McCullough See e.g., ¶ [0098]).
But, neither McCullough nor Applewhite teaches each of the rotor blades has a root to tip twist between forty degrees and fifty degrees.
However, Foskey teaches each of the rotor blades has a root to tip twist between forty degrees and fifty degrees (See e.g., ¶ [0024]).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of McCullough, Applewhite, and Foskey before him, before the effective filing date of the claimed invention, to provide the aircraft in the combined invention of McCullough and Applewhite with each of the rotor blades has a root to tip twist between forty degrees and fifty degrees, as taught by Foskey.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to achieve an improved proprotor blade assembly having a spar with a less complex structure that is simpler, less expensive and less time consuming to manufacture, as suggested in Foskey (See e.g., ¶ [0003]).


Claim(s) 7 is/are rejected under 35 USC § 103 as being unpatentable over McCullough, and further in view of Applewhite, and further in view of Heinen et al., U.S. Patent Application Publication 2019/0127060 A1 (hereinafter called Heinen).
Regarding claim 7, McCullough, as modified by Applewhite in the rejection of claim 5 hereinabove, further teaches wherein each of the rotor assemblies has a diameter (McCullough FIGS. 7A-7B) and each of the wings has a wingspan (McCullough FIGS. 7A-7B elements 314, 316). 
But, neither McCullough nor Applewhite teaches the ratio of the diameter to the wingspan is between 1 to 1 and 1 to 3.
However, Heinen teaches the ratio of the diameter to the wingspan is between 1 to 1 and 1 to 3 (See e.g., TABLE 2 Rotor/Wing Ration values for X-247, V-22, & Embodiment; TABLE 3 Rotor Dia to Wingspan Ratio values for Vought V-173, Osprey V-22, & Embodiment, which teaches a 1 to 2 ratio).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of McCullough, Applewhite, and Heinen before him, before the effective filing date of the claimed invention, to provide the aircraft in the combined invention of McCullough and Applewhite with the ratio of the diameter to the wingspan is between 1 to 1 and 1 to 3, as taught by Heinen.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to achieve maximize cruise endurance and efficiency, as suggested in Heinen (See e.g., ¶ [0003]).


Claim(s) 1 and 9 is/are rejected under 35 USC § 103 as being unpatentable over McCullough et al., U.S. Patent Application Publication 2018/0002013 A1 (hereinafter called McCullough), and further in view of Adam, U.S. Patent Application Publication 2016/0221675 A1 (hereinafter called Adam).
Regarding claim 1, McCullough teaches an aircraft operable to transition between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation (See e.g., FIGS. 2A-2E, 3A-3B, 7A-7B elements 70, 170, 300), the aircraft comprising:
an airframe (See e.g., FIGS. 2A-2E, 3A-3B, 7A-7B elements 12, 112, 312) including a rudder first wing (FIGS. 2A-2E, 3A-3B, 7A-7B elements 14, 114, 314), a second wing (FIGS. 2A-2E, 3A-3B, 7A-7B elements 16, 116 316) and a fuselage that extends between the first and second wings (FIGS. 2A-2E, 3A-3B, 7A-7B elements 70, 170, 370);
a propulsion assembly (See e.g., FIGS. 7A-7B element 334; ¶ [0077]) coupled to the fuselage (See e.g., FIGS. 7A-7B element 370), the propulsion assembly including a … rotor system that is tiltable relative to the fuselage (See e.g., FIGS. 7A-7C elements 336, 342, 344, 350; ¶s [0077]-[0078]) to generate a thrust vector; and
a flight control system configured to direct the thrust vector of the … rotor system (See e.g., FIG. 7A element 368; ¶ [0077]-[0078]);
wherein, in the VTOL orientation, the first wing is forward (FIG. 7A element 314) of the fuselage (See e.g., FIG. 7B element 370), the second wing is aft (FIG. 7A element 316 (not shown in FIG. 7A due to the VTOL orientation, it is going into the page behind 314) of the fuselage (See e.g., FIG. 7B element 370) and the … rotor system (See e.g., FIGS. 7A-7C elements 336, 342, 344, 350) is configured to provide thrust in line with a yaw axis of the aircraft; and
wherein, in the biplane orientation, the first wing is below (FIG. 7B element 314) the fuselage (See e.g., FIG. 7B element 370), the second wing is above (FIG. 1B element 316) the fuselage (See e.g., FIG. 7B element 70) and the … rotor system (See e.g., FIGS. 7A-7C elements 336, 342, 344, 350) is configured to provide thrust in line with a roll axis of the aircraft.
But, McCullough does not teach a counter-rotating coaxial rotor system.
However, Adam teaches a counter-rotating coaxial rotor system (See e.g., FIGS. 19 & 28).
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of McCullough and Adam before him, before the effective filing date of the claimed invention, to provide the aircraft of McCullough with a counter-rotating coaxial rotor system, as taught by Adam.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to achieve an overall minimum amount of wake interference optimised for the most important modes of flight, and to produce the effect of a spherical hub with improved axial and torsional load carrying capabilities and greater torsional load transfer efficiency at large angles of deflection, as suggested in Adam (See e.g., ¶s [0063]-[0064]).
Regarding claim 9, McCullough, as modified by Adam in the rejection of claim 1 hereinabove, further teaches further comprising a gimbal assembly (Adam See e.g., FIGS. 26-28 element 45) coupled between the coaxial rotor system (Adam See e.g., FIG. 28) to the fuselage (McCullough FIGS. 2A-2E, 3A-3B, 7A-7B elements 70, 170, 370), the gimbal assembly (Adam See e.g., FIGS. 26-28 element 45) having first and second pivot axes (Adam See e.g., FIGS. 19-20 & 23) configured for tilting the coaxial rotor system relative to the fuselage.


Claim(s) 12 is/are rejected under 35 USC § 103 as being unpatentable over McCullough, and further in view of Adam, and further in view of Khoo et al., U.S. Patent Application Publication 2019/0243385 A1 (hereinafter called Khoo).
Regarding claim 12, McCullough, as modified by Adam in the rejection of claim 9 hereinabove, further teaches the gimbal assembly (Adam See e.g., FIGS. 26-28 element 45), coupled to the coaxial rotor system (Adam See e.g., FIGS. 19 & 28), and first pivot axis and second pivot axis (Adam See e.g., FIGS. 19-20 & 23).
But neither McCullough nor Adam teaches the gimbal assembly includes an inner gimbal ring coupled to the … rotor system, an outer gimbal ring coupled to the inner gimbal ring, an inner gimbal ring actuator configured to tilt the inner gimbal ring about the first pivot axis and an outer gimbal ring actuator configured to tilt the outer gimbal ring about the second pivot axis; and wherein, the flight control system is configured to control the inner and outer gimbal ring actuators.
However, Khoo teaches the gimbal assembly (See e.g., FIGS. 3 & 4 elements 60 & 70; ¶s [0018] & [0053]), includes an inner gimbal ring (See e.g., FIGS. 3 & 4 element 70; ¶ [0054]) coupled to the … rotor system, an outer gimbal ring (See e.g., FIGS. 3 & 4 element 60; ¶ [0054]) coupled to the inner gimbal ring (See e.g., FIGS. 3 & 4 elements 60 & 70), an inner gimbal ring actuator (See e.g., FIGS. 3 & 4 element 74; ¶s [0054] & [0056]) configured to tilt the inner gimbal ring about the first pivot axis and an outer gimbal ring actuator (See e.g., FIGS. 3 & 4 element 64; ¶s [0054] & [0056]) configured to tilt the outer gimbal ring about the second pivot axis; and wherein, the flight control system (See e.g., FIG. 2 element 50; ¶ [0056]) is configured to control the inner and outer gimbal ring actuators.
Thus, it would have been obvious to a person having ordinary skill in the art having the prior art of McCullough, Adam, and Khoo before him, before the effective filing date of the claimed invention, to provide the aircraft of the combined invention of McCullough and Adam with the gimbal assembly includes an inner gimbal ring coupled to the coaxial rotor system, an outer gimbal ring coupled to the inner gimbal ring, an inner gimbal ring actuator configured to tilt the inner gimbal ring about the first pivot axis and an outer gimbal ring actuator configured to tilt the outer gimbal ring about the second pivot axis; and wherein, the flight control system is configured to control the inner and outer gimbal ring actuators, as taught by Khoo.  One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, to improve manoeuvrability of the aircraft, while maintaining the orientation and stability of the body, to thereby improve the performance of the aircraft in various applications, and to provide a robust control algorithm configured to account for system uncertainties and/or environmental disturbances, as suggested in Khoo (See e.g., ¶s [0079] & [0019]).

Allowable Subject Matter
Claim 20 is allowed.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An aircraft that transitions between thrust-borne lift in a VTOL orientation and wing-borne lift in a biplane orientation that has an airframe with first and second wings each having wingtips, and first and second yaw vanes extending aftwardly from the fuselage that differentially provide yaw authority for the aircraft in the VTOL orientation and collectively provide yaw authority for the aircraft in the biplane orientation, and each of a plurality of tail assemblies coupled to one of the wingtips and each of the plurality of tail assemblies include a vertical stabilizer and an elevon, the elevons forming a distributed array of elevons that is configured to collectively provide pitch authority and differentially provide roll authority for the aircraft in the biplane orientation.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
21 July 2022


/Nicholas McFall/Primary Examiner, Art Unit 3644